Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Jaguar Mining Reports Q1 2009 Earnings Net Income of $0.07/share, 2009 Operating Targets Unchanged JAG - TSX/NYSE Arca CONCORD, NH, May 11 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) reports its financial and operational results for the period ended March 31, 2009. All figures are in U.S. dollars unless otherwise indicated. << Q1 2009 Highlights - Q1 2009 net income of $4.8 million or $0.07 per basic and fully diluted share compared to net income of $0.8 million or $0.01 per basic and fully diluted share in Q1 2008. Net income for Q1 2009 benefitted from a 76% increase in the number of ounces of gold sold during the quarter. - Q1 2009 gold sales rose to 35,879 ounces at an average price of $928 per ounce yielding revenue of $33.3 million compared to Q1 2008 gold sales of 20,344 ounces at an average price of $924 per ounce and revenue of $18.8 million. - Q1 2009 gold production totaled 32,868 ounces at an average cash operating cost of $409 per ounce compared to 21,414 ounces at an average cash operating cost of $428 per ounce during the same period last year, a production increase of 53% (see Non-GAAP Performance Measures). - Gross profit for the quarter ended March 31, 2009 increased to $11.3 million from $7.3 million for the quarter ended March 31, 2008. - Q1 2009 operating cash flow totaled $6.0 million compared to a negative $2.3 million in Q1 2008. EBITDA for Q1 2009 totaled $11.9 million compared to $6.5 million in Q1 2008 (see Non-GAAP Performance Measures). - Jaguar invested $5.6 million in growth projects in Q1 2009, down from the $25.8 million invested in Q1 2008. The decision to curtail the Caete Project in Q4 2008 led to the significant decline in capital spending during Q1 2009 compared to the prior year. However, with the capital raised by the Company in March 2009, largely to re-take the Caete Project development, capital investments for FY 2009 are expected to total approximately $71.5 million for the full year. - As of March 31, 2009 the Company held cash and cash equivalents of approximately $87.8 million, including $3.1 million of restricted cash. - Overall, Q1 2009 gold production was on target with the Company's 2009 Plan. Cash operating costs were slightly higher (+3%) than planned but were offset by higher than expected selling prices (+9%). The Company's actual Q1 2009 cash operating margin of $519 per ounce exceeded the Company's expected cash operating margin of $455 per ounce. >> Commenting on the 2008 results, Daniel R. Titcomb, Jaguar's President and CEO stated, "Our solid first quarter results reflect our continued evolution from that principally of a late-stage development concern into a full-fledged gold production company. Our 2009 targets for production and costs remain unchanged. More importantly, as we continue to make new discoveries, our confidence in our plan to become a mid-tier producer by 2011 remains high. The current build-out of our Caete Project and announced expansions at Turmalina and Paciencia are on schedule and will benefit our shareholders through stronger financial performance." << Summary of Key Operating Results The following is a summary of key operating results. Three Months Ended March 31 2009 2008 (unaudited) ($ in 000s, except per share amounts and shares outstanding) Gold sales 33,285 18,797 Ounces sold 35,879 20,344 Average sales price $/ounce 928 924 Gross profit 11,292 7,336 Net income 4,758 839 Earnings per share - basic and fully diluted 0.07 0.01 Weighted avg. No. of shares outstanding - basic 68,621,449 59,430,887 Weighted avg. No. of shares outstanding - diluted 69,779,608 63,768,136 >> Additional details are available in the Company's filings on SEDAR and EDGAR, including Management's Discussion and Analysis of Financial Condition and Results of Operations and Interim Consolidated Financial Statements for the period ended December 31, 2008. Non-GAAP Performance Measures The Company has included the non-GAAP performance measures discussed below in this press release. These non-GAAP performance measures do not have any standardized meaning prescribed by Canadian GAAP ("GAAP") and, therefore, may not be comparable to similar measures presented by other companies. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, these non-GAAP measures provide certain investors with additional information that will better enable them to evaluate the Company's performance. Accordingly, these Non-GAAP measures are intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared with GAAP. The Company has included cash operating cost per ounce processed because it believes these figures are a useful indicator of a mine's performance as they provide: (i) a measure of the mine's cash margin per ounce, by comparison of the cash operating costs per ounce to the price of gold; (ii) the trend in costs as the mine matures; and, (iii) an internal benchmark of performance to allow for comparison against other mines. EBITDA has also been included as an overall measure of cash generation capability on a standardized basis. The definitions for these performance measures and reconciliation of the non-GAAP measures to reported GAAP measures are set out in the following tables. << Cash Operating Cost per ounces Processed Three Months Ended March 31, Summary of Cash Operating Cost per oz of gold produced 2009 Production costs per statement of operations(1) $ 15,983,000 Change in inventory(2) (2,540,000) Operational cost of gold produced(3) 13,443,000 divided by Gold produced (oz) 32,868 equals Cost per oz of gold produced $ 409 Three Months Ended March 31, Turmalina Plant Cash Operating Cost per oz produced 2009 Production costs $ 7,717,000 Change in inventory(2) (1,181,000) Operational cost of gold produced(3) 6,536,000 divided by Gold produced (oz) 18,770 equals Cost per oz of gold produced $ 349 Three Months Ended March 31, Paciencia Plant Cash Operating Cost per oz produced 2009 Production costs $ 7,196,000 Change in inventory(2) (299,000) Operational cost of gold produced(3) 6,897,000 divided by Gold produced (oz) 14,099 equals Cost per oz of gold produced $ 490 (1) Production costs do not include cost of goods sold adjustment of approximately $1.1 million. (2) Under the Company's revenue recognition policy, revenue is recognized when legal title passes. Since total cash operating costs are calculated on a production basis, this change reflects the portion of gold production for which revenue has not been recognized in the period. (3) The basis for calculating cost per ounce produced includes the change to gold in process inventory, whereas the cost per tonne processed does not. >> The Company uses the financial measure EBITDA to supplement its consolidated financial statements. The presentation of EBITDA is not meant to be a substitute for net income and comprehensive income presented in the consolidated statements of operations and comprehensive income in accordance with GAAP, but rather should be evaluated in conjunction with such GAAP measures. EBITDA is calculated as net income and comprehensive income excluding income tax expense, interest expense, interest income, depletion and amortization. The term EBITDA does not have a standardized meaning prescribed by Canadian GAAP, and therefore the Company's definitions are unlikely to be comparable to similar measures presented by other companies. The Company's management believes EBITDA is a valuable indicator of the Company's ability to generate liquidity by producing operating cash flow to: (i) fund working capital needs, (ii) service debt obligations, and (iii) fund capital expenditures. Management uses EBITDA for this purpose. The following table provides a reconciliation of EBITDA to net income. << (Expressed in thousands of U.S. dollars) Three Months Ended March 31 2009 2008 Net income as reported $ 4,758 $ 839 Adjustments: Interest expense 2,214 4,070 Interest income (499) (1,245) Income tax expense 440 643 Depletion and amortization 4,985 2,168 EBITDA $ 11,898 $ 6,475 >> The following tables are included in Jaguar's audited financial statements as filed on SEDAR and readers should refer to those filings for the associated footnotes which are an integral part of the tables. << JAGUAR MINING INC. Interim Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) March 31, December 31, 2009 2008 (unaudited) Assets Current assets: Cash and cash equivalents $ 84,691 $ 20,560 Inventory 20,187 19,946 Prepaid expenses and sundry assets 4,261 5,351 109,139 45,857 Prepaid expenses and sundry assets 29,094 26,164 Net smelter royalty 1,006 1,006 Restricted cash 3,106 3,106 Property, plant and equipment 147,510 148,422 Mineral exploration projects 80,412 79,279 $ 370,267 $ 303,834 Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ 12,767 $ 13,416 Notes payable 4,150 4,319 Income taxes payable 8,795 8,626 Asset retirement obligations 1,360 1,337 Unrealized foreign exchange losses 880 2,421 27,952 30,119 Deferred compensation liability 1,419 434 Notes payable 68,826 69,729 Asset retirement obligations 6,993 6,828 Total liabilities 105,190 107,110 Shareholders' equity Common shares 308,590 245,067 Stock options 19,131 19,059 Contributed surplus 1,167 1,167 Deficit (63,811) (68,569) 265,077 196,724 Commitments $ 370,267 $ 303,834 JAGUAR MINING INC. Interim Consolidated Statements of Operations and Comprehensive Income (Expressed in thousands of U.S. dollars, except per share amounts) (unaudited) Three Months Three Months Ended Ended March 31, March 31, 2009 2008 Gold sales $ 33,285 $ 18,797 Production costs (17,083) (9,347) Stock-based compensation (27) - Depletion and amortization (4,883) (2,114) Gross profit 11,292 7,336 Operating expenses: Exploration 639 812 Stock-based compensation 994 274 Administration 3,761 3,018 Management fees 525 188 Amortization 102 54 Accretion expense 188 70 Other 753 994 Total operating expenses 6,962 5,410 Income before the following 4,330 1,926 Loss on forward derivatives - 318 Gain on forward foreign exchange derivatives (287) (393) Foreign exchange gain (2,578) (2,248) Interest expense 2,214 4,070 Interest income (499) (1,245) Gain on disposition of property (459) - Other non-operating expenses (recovery) 741 (58) Total other expenses (868) 444 Income before income taxes 5,198 1,482 Income taxes Current income taxes 440 2,381 Future income taxes (recovered) - (1,738) Total income taxes 440 643 Net income and comprehensive income for the period 4,758 839 Basic and diluted net income per share $ 0.07 $ 0.01 Weighted average number of common shares outstanding - Basic 68,621,449 59,430,887 Weighted average number of common shares outstanding- Diluted 69,779,608 63,768,136 JAGUAR MINING INC. Interim Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (unaudited) Three Months Three Months Ended Ended March 31, March 31, 2009 2008 Cash provided by (used in): Operating activities: Net income and comprehensive income for the period $ 4,758 $ 839 Items not involving cash: Unrealized foreign exchange (gain) loss (3,032) 1,173 Stock-based compensation 1,021 274 Non-cash interest expense 361 1,390 Accretion expense 188 70 Future income taxes (recovered) - (1,738) Depletion and amortization 4,985 2,114 Amortization of net smelter royalty - 77 Unrealized loss (gain) on foreign exchange contracts (1,541) 882 6,740 5,081 Change in non-cash operating working capital Accounts receivable - (5,779) Inventory (304) (620) Prepaid expenses and sundry assets (210) (3,751) Accounts payable and accrued liabilities (419) 44 Current taxes payable 170 2,758 5,977 (2,267) Financing activities: Issuance of common shares, special warrants and warrants, net 63,401 105,649 Shares purchased for cancellation - (661) Settlement of forward derivatives - (14,500) Repayment of debt (288) (11,210) Increase in debt - 3,849 63,113 83,127 Investing activities Mineral exploration projects (1,667) (15,885) Purchase of property, plant and equipment (3,897) (9,964) (5,564) (25,849) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents 605 (4,050) Increase in cash and cash equivalents 64,131 50,961 Cash and cash equivalents, beginning of period 20,560 45,711 Cash and cash equivalents, end of period $ 84,691 $ 96,672 Conference Call Details The Company will hold a conference call tomorrow, May 12 at 10:00 a.m.
